Citation Nr: 0839407	
Decision Date: 11/17/08    Archive Date: 11/25/08

DOCKET NO.  06-29 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to nonservice-connected pension benefits. 


REPRESENTATION

Appellant represented by:	Arthur V. Gage, Esq.


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The veteran served on active duty from August to November 
2001.

This matter comes before the Board of Veterans' Appeals (BVA) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in  
Phoenix, Arizona.
 

FINDING OF FACT

The veteran's active duty service extended from August 29, to 
November 16, 2001, a period of less than 90 days, and he was 
not discharged or released from service for a service-
connected disability. 


CONCLUSION OF LAW

The veteran's active duty service does not meet the threshold 
service eligibility requirements for VA pension benefits.  38 
U.S.C.A. §§ 101, 107(a), 1521 (West 2002); 38 C.F.R. §§ 3.1, 
3.3, 3.203 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Basic entitlement to a benefit payable monthly by VA because 
of nonservice-connected disability or age exists if a veteran 
has served 90 days or more during a period of war, including 
the Persian Gulf War; or was discharged or released from such 
wartime service, before having served 90 days, for a 
disability adjudged service-connected without the benefit of 
presumptive provisions of law, or at the time of discharge 
had such a service-connected disability, shown by official 
service records, which in medical judgment would have 
justified a discharge for disability.  38 C.F.R. §§ 
3.3(a)(2)(i) and (iii), 3.314.

The term "period of war" is currently defined by statute to 
include the Vietnam era, from February 28, 1961 to May 7, 
1975, for veterans serving in Vietnam and in all other cases, 
the wartime period for the Vietnam era is defined as 
beginning on August 5, 1964, and ending on May 7, 1975.  38 
U.S.C.A. § 101(29); 38 C.F.R. 
§ 3.2(f).  The Persian Gulf War period began on August 2, 
1990 and continues until ended by future Presidential 
proclamation or by law. 38 U.S.C.A. §101(32); 
38 C.F.R. § 3.2(i). 

Service department findings are binding on VA for purposes of 
establishing service in the U.S. Armed Forces.  Dacoron v. 
Brown, 4 Vet. App. 115, 120 (1993).   The Board must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, the claim must be denied.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

The facts of this case regarding the veteran's service are 
not in dispute. Specifically, the DD-214 shows that he had 
active service from August 29, 2001, to November 16, 2001, a 
period of 2 months and 19 days, during the Persian Gulf War.  
Thus, there is competent evidence of his dates of service of 
record and he does not contend that he had any additional 
service.  

However, according to applicable law, the veteran's dates of 
service do not satisfy the necessary criteria for him to be 
considered for eligibility for nonservice-connected pension 
benefits.  Although he has served during a period of wartime, 
he has not served for a period of 90 days.  A claim for 
nonservice-connected pension benefits by a claimant whose 
service department records fail to show threshold eligibility 
lacks legal merit or legal entitlement and must be denied as 
a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

Further, although the DD-214 indicated that he was discharged 
from service due to a personality disorder, he was denied 
service connection for a mental disorder, including autism, 
personality disorder, and pervasive developmental disorder, 
in an unappealed rating decision dated January 2007.  Thus, 
the evidence does not support a finding that he was 
discharged or released for a service-connected disability in 
order to warrant entitlement to pension benefits for a period 
of wartime service less than 90 days under 38 C.F.R. §§ 
3.3(a)(2)(i) and (iii), 3.314. 
 
In making this determination, the Board notes that it is 
bound by the law made applicable to it by statute, 
regulations, and the precedential decisions of the appellate 
courts, and it is without authority to grant pension benefits 
to a veteran who does not meet the statutory eligibility 
requirements.  See 38 U.S.C.A. § 7104 (West 2002).

In conclusion, the Board finds that equipoise is not shown, 
and the benefit of the doubt rule does not apply.  As the 
weight of the evidence is against the claim for nonservice-
connected pension benefits, the Board is unable to grant the 
benefit sought.   

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the appellant's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Further, this notice must include 
information that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Congress, in enacting the statute, noted the importance of 
balancing the duty to assist with "the futility of requiring 
VA to develop claims where there is no reasonable possibility 
that the assistance would substantiate the claim."  Mason v. 
Principi, 16 Vet. App. 129, 132 (2002) (quoting 146 CONG. 
REC. S9212 (daily ed. Sept. 25, 2000) (statement of Sen. 
Rockefeller)).  

When the law and not the evidence is dispositive of the 
claim, the VCAA is not applicable.  See Mason, 16 Vet. App. 
at 132 (VCAA not applicable to a claim for nonservice-
connected pension when the claimant did not serve on active 
duty during a period of war); Smith (Claudus) v. Gober, 14 
Vet. App. 227 (2000) (VCAA did not affect a federal statute 
that prohibited payment of interest on past due benefits), 
aff'd, 28 F.3d 1384 (Fed. Cir. 2002).  

Moreover, the regulations provide that VA will refrain from 
providing assistance in obtaining evidence when the appellant 
is ineligible for the benefit sought "because of lack of 
qualifying service, lack of veteran status, or other lack of 
legal entitlement."  38 C.F.R. § 3.159(d).  As the law 
(i.e., the veteran's basic eligibility) is dispositive in the 
instant claim, the VCAA is not applicable.


ORDER

Entitlement to nonservice-connected pension benefits is 
denied. 



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


